Exhibit 10.2

 



BOARD OBSERVER AND INDEMNIFICATION AGREEMENT

 

This Board Observer and Indemnification Agreement, dated as of April 16, 2015
(this “Agreement”), is made by and among Andatee China Marine Fuel Services
Corporation, a Delaware corporation (the “Company”), [Observer Name to Insert]
(the “Observer”), Web Hosting Enterprises Corporation, a Nevada corporation
(“WHEC”).

 

WHEREAS, the Company and WHEC entered into a Share Exchange Agreement as of the
date hereof (the “Share Exchange Agreement”), where WHEC acquired from the
Company 500,000 shares of the Company’s common stock in consideration for a
total of 200,000 shares of WHEC’s common stock (“WHEC Shares”);

 

WHEREAS, pursuant to the Share Exchange Agreement, the Company has agreed that
WHEC may appoint a non-voting observer who will be permitted to attend meetings
of the Company’s Board of Directors (the “Board”);

 

NOW, THEREFORE, in consideration of WHEC Shares, and in accordance with the
terms of the Share Exchange Agreement, the Company hereby agrees to indemnify
Observer subject to the following terms:

 

1.    Board Observer Rights.

(a)      The Company agrees that it will invite Observer to attend meetings of
the Company’s Board of Directors and to observe transaction of business by the
Board through written consents, in a nonvoting observer capacity, for the sole
purpose of permitting Observer and his/her/its affiliates to have current
information with respect to the affairs of the Company and the actions taken by
the Board of Directors (the “Approved Purposes”). Observer shall have the right
to be heard at any such meeting, but in no event shall the Observer be deemed to
be a member of the Board or have the right to vote on any matter under
consideration by the Board or otherwise have any power to cause the Company to
take, or not to take, any action. 

 

(b)      The Company hereby agrees that it shall not disclose any material
non-public information to the Observer without Observer’s prior consent. Prior
to each time when the Board transacts business by meetings or by written
consents, the Company shall notify the Observer if there will be material
non-public information concerning the matters brought for consideration by the
Board. Observer shall within one (1) business day (“Election Deadline”) notify
the Company in writing if he/she/it elects to observe the Board pursuant to
Section 1(a) hereof. In the event that Observer does not notify the Company on
or prior to the Election Deadline, it shall be deemed that Observer has elected
not to exercise his/her/its right to observe provided under Section 1(a) hereof.

 

(c)       Upon exercise of his/her/its right to observe pursuant to Section 1(b)
hereof, Observer shall be provided copies of all notices, minutes, consents, and
all other materials or information that is provided to the directors with
respect to a meeting or any written consent in lieu of meeting.

 

(d)      If a meeting of the Board is conducted via telephone or other
electronic medium (e.g., videoconference), Observer may attend such meeting via
the same medium; provided, however, that it shall be a material breach of this
Agreement for anyone other than (i) Observer, (ii) a successor observer, if one
has been appointed by WHEC, provided, however that such successor observer has
been subjected to the same or similar background and diligence check prior to
exercising any observer rights contemplated hereunder, or (iii) an observer
designee, if one has been designated by WHEC pursuant to Section 6.1(c) of the
Share Exchange Agreement, provided, however that such successor observer has
been subjected to the same or similar background and diligence check prior to
exercising any observer rights contemplated hereunder, to attend or participate
in any way in such meeting, directly or indirectly, without the Company’s
express prior written consent.

 

(e)       The Company shall reimburse the Observer on a quarterly basis for the
reasonable out-of-pocket expenses incurred by the Observer in connection with
attendance at Board and Committee meetings, all of which expenses shall be
subject to pre-approval by the Company following submission to the Company of
reasonably detailed accounting of any such expenses prior to any reimbursement.

 



1

 

 

 

(f)       The rights described in this Section 1 shall terminate upon
(i) termination of WHEC’s right to appoint and maintain an Observer to the
Company’s Board as provided in the Share Exchange Agreement, or (ii) appointment
of a replacement Observer by WHEC pursuant to Section 6.1 of the Share Exchange
Agreement.

 

2.    Confidential Treatment of Company Confidential Information.

 

(a)    In consideration of the Company’s disclosure to Observer, on his own
behalf and as authorized agent for WHEC, of information which is not publicly
available concerning the Company for the Approved Purposes, Observer and WHEC
jointly and severally agree that this Agreement will apply to all non-public
information, in any form whatsoever, disclosed or made available to Observer and
WHEC (collectively, the “Recipient”) concerning the Company, its affiliates
and/or the Approved Purposes (“Confidential Information”). Notwithstanding
anything to the contrary, Confidential Information shall not include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the Company; (ii) becomes
publicly known and made generally available after disclosure by the Company to
the Recipient or its Representatives (as defined below) through no action or
inaction of the Recipient; (iii) is already in the possession of the Recipient
at the time of disclosure by the Company as shown by the Recipient's files and
records immediately prior to the time of disclosure; (iv) is obtained by the
Recipient from a third party without a breach of such third party's obligations
of confidentiality; (v) is required by law to be disclosed by the Recipient,
provided that the Recipient gives the Company prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(b)    Except as otherwise provided herein, Recipient agrees: (i) to hold
Confidential Information in strict confidence and trust and to act in a
fiduciary manner with respect to all Confidential Information; (ii) not to
disclose Confidential Information to any third parties; and (iii) not to use any
Confidential Information for any purpose except for the sole purpose of the
Approved Purposes. Recipient may disclose the Confidential Information to its
responsible employees, agents, advisors, affiliates and representatives with a
bona fide need to know (“Representatives”), but only to the extent necessary for
the Approved Purposes. Recipient agrees to instruct all such Representatives not
to disclose such Confidential Information to third parties without the prior
written permission of the Company. Recipient will, at all times, remain liable
under the terms of this Agreement for any unauthorized disclosure or use of
Confidential Information by any of its Representatives. The Recipient further
acknowledges that it is aware (and that the Representatives who have knowledge
of the matters which are the subject of this agreement have been, or upon
acquiring such knowledge, will be advised) of the restrictions imposed by U.S.
securities laws, including, without limitation, insider trading rules and
regulations, Regulation FD, and by other applicable securities legislation on a
person possessing material non-public information about a public company. In
addition, the Recipient agrees that it will not make an offer nor purchase or
sell securities of the Company (except (i) it is in connection with the
transactions contemplated under the Share Exchange Agreement or (ii) such sale
or purchase of the Company’s securities is or will be made by or with the
Company) with the knowledge of a material fact or material change in the affairs
of the Company that the Recipient knew or ought reasonably to have known had not
been generally disclosed. Recipient acknowledges that due to the unique and
proprietary nature of the Confidential Information, the Company may suffer great
and irreparable injury as a consequence of a breach of this Agreement by
Recipient or its Representatives and that money damages may not be a sufficient
remedy for such a breach. In that regard, Recipient agrees that in the event of
any such breach the Company may be entitled to seek equitable relief, including,
without limitation, injunction, court order, specific performance or other
appropriate remedies. Such remedies shall not be deemed to be exclusive of the
remedies available to the Company but shall be in addition to any and all other
remedies provided hereunder or available to the Company, whether at law or
equity, and Recipient further agrees to waive any requirement for the securing
or posting of any bond in connection with such remedy.

 

3.    Exempted Disclosure. The foregoing restriction on the use and
nondisclosure of Confidential Information will not include information which:
(i) is, or hereafter becomes, through no act or failure to act on the part of
the Recipient, generally known or available to the public; (ii) was acquired by
the Recipient before receiving such information from the Company, without
restriction as to use or disclosure; (iii) is hereafter furnished to the
Recipient by a third party, without restriction as to use or disclosure;
(iv) such information was independently developed by Recipient; or (v) is
required to be disclosed pursuant to judicial process or court order, provided,
that to the extent permitted by law, rule or regulation and reasonably
practicable under the circumstances, the Recipient gives the Company prompt
notice of such required disclosure so that the Company may challenge the same.

 



2

 



 

4.    Return of Confidential Information. Upon request of the Company, the
Recipient will promptly: (i) return to the Company all physical materials
containing or consisting of Confidential Information and all hard copies
thereof; and (ii) destroy all electronically stored Confidential Information in
Recipient’s possession or control. Recipient may retain in its confidential
files one copy of any item of Confidential Information in order to comply with
any legal, compliance or regulatory requirements. Any Confidential Information
that is not returned or destroyed, including, without limitation, any oral
Confidential Information, and all notes, analyses, compilations, studies or
other documents prepared by or for the benefit of the Recipient from such
information, will remain subject to the confidentiality obligations set forth in
this Agreement indefinitely.

 

5.    Recipient and Representative Compliance with Securities Laws. Recipient
agrees that the Confidential Information is given in confidence in accordance
with the terms of this Agreement, and Recipient will not take any action
relating to the securities of the Company which would constitute insider
trading, market manipulation, or any other violation of applicable securities
law. Recipient agrees to instruct all of its Representatives to whom it
discloses Confidential Information that they may not take any action relating to
the securities of the Company which would constitute insider trading, market
manipulation, or any other violation of applicable securities law and all and
each of such Representatives shall agree to be bound by the same confidentiality
restrictions.

 

6.    Joint and Several Obligations. The Parties agree that the obligations of
Observer and WHEC under this Agreement are joint and several.

 

7.    Indemnity.

 

(a)      The Company will indemnify and hold harmless Observer from and against
any losses, claims, damages, liabilities and expenses to which Observer may
become subject, insofar as such losses, claims, damages, liabilities or expenses
(or actions in respect thereof) arise out of or are based upon Observer’s
designation as a non-voting observer at meetings of the Company’s Board of
Directors. The Company will reimburse Observer for such losses, claims, damages,
liabilities and expenses as they are incurred, including for amounts incurred in
connection with investigating or defending any such loss, claim, damage,
liability, expense or action.

 

(b)      Promptly after receipt by Observer under Section 7(a) of notice of the
commencement of any action (but in no event in excess of 30 days after receipt
of actual notice), Observer will, if a claim in respect thereof is to be made
against Observer under this Section 7, notify the Company in writing of the
commencement thereof, and the omission so to notify the Company will relieve the
Company from any liability under this Section 7 as to the particular item for
which indemnification is then being sought, but not from any other liability
which it may have to Observer. In case any such action is brought against
Observer, and Observer notifies the Company of the commencement thereof, the
Company will be entitled, to the extent it may wish, to participate in the
defense thereof, with separate counsel. Such participation shall not relieve the
Company of the obligation to reimburse Observer for reasonable legal and other
expenses incurred by Observer in defending itself of the claim in respect of
which indemnity is sought. The Company shall not be liable to Observer on
account of any settlement of any claim or action effected without the consent of
the Company, such consent not to be unreasonably withheld or delayed.

 

(c)       The Company shall reimburse all reasonable legal fees and expenses of
Observer in the defense of such claims or actions; provided, however, that the
Company shall not be obliged to reimburse legal expenses and fees to more than
one law firm in connection with the defense of similar claims arising out of the
same alleged acts or omissions giving rise to such claims notwithstanding that
such actions or claims are alleged or brought by one or more parties against
Observer. Such law firm expense shall be reimbursed only to the extent of
services performed by such law firm and no reimbursement shall be payable to
such law firm on account of legal services performed by another law firm.

 

8.    Insurance. For the duration of Observer’s appointment as Observer of the
Company, the Company shall cause to be maintained in effect a policy of
liability insurance coverage, if available, for Observer against liability that
may be asserted against or incurred by him in his capacity as Observer which is
substantially comparable in scope and amount to that provided by the Company’s
policies of directors’ and officer’s liability insurance, if and to the extent
such policies are in place and permit adding such Observer. Upon reasonable
request, the Company shall provide Observer or his counsel with a copy of all
directors’ liability insurance applications, binders, policies, declarations,
endorsements, and other related materials. Notwithstanding the foregoing, the
Company may, but shall not be required to, create a trust fund, grant a security
interest, or use other means, including, without limitation, a letter of credit,
to ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.

 



3

 

 

9.    Governing Law: Venue for Disputes. This Agreement shall be governed in all
respects by the laws of the State of New York (without giving effect to
principles of conflicts of laws which would lead to the application of the laws
of another jurisdiction). Each party hereby irrevocably and unconditionally
consents to the jurisdiction of the courts of the State of New York located in
County of New York, and/or the United States District Court for the Southern
District of New York, for any action, suit or proceeding arising out of or
related to this Agreement. Each party hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement in the federal and
state courts in New York County, State of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

10.    Notices. All notices and communications hereunder shall be in writing and
shall be deemed to have been given and delivered when deposited in the United
States mail, postage prepaid, registered or certified mail, or sent by
electronic mails, facsimile, to the applicable address set forth below.

 

      To the Company:   Andatee China Marine Fuel Services Corp.     Unit C,
No.68 of West Binhai Road,     Xigang District, Dalian, P.R. of China     Attn:
Wang Hao     Email: ywanghao@126.com      
                                                              With a copy to:  

Schiff Hardin LLP

901 K Street NW, Suite 700 
Washington, DC 20001

      To Observer:   ______________________     ______________________    
______________________     ______________________       To WHEC:   Web Hosting
Enterprises Corporation    

3050 Rainbow Ave

Pahrump, NV 89048

Attn: Randy Reineck

Email: rreineck@areti.com

                                                                    With a copy
to:   Ofsink, LLC     230 Park Avenue, Suite 851    

New York, NY 10169

Email: dofsink@golawintl.com

Fax: 646-224-9844

 

11.    Entire Agreement. This Agreement, together with the Share Exchange
Agreement, constitutes the complete and exclusive statement regarding the
subject matter of this Agreement and supersedes all prior agreements,
understandings and communications, oral or written, between the parties
regarding the subject matter of this Agreement.

 

12.     Term. The provisions of Section 1 hereof shall terminate and be of no
further force or effect pursuant to Section 1(f) hereof. Notwithstanding the
provisions of this Section 12, the provisions of Sections 2, 3, 4, 5, 6, 7, 9
and this Section 12 shall survive any termination or expiration of this
Agreement.

4

 

IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.

 

 



          ANDATEE CHINA MARINE FUEL SERVICES CORPORATION             By: /s/
Wang Hao     Name: Wang Hao     Title: Chief Executive Officer            
OBSERVER:             /s/ Janet Gorman     Name: Janet Gorman             WEB
HOSTING ENTERPRISES CORPORATION             By: /s/ Randy Reineck      Name:
Randy Reineck     Title: President          



 

 



 

 